                Case 21-12609-AJC         Doc 2     Filed 03/19/21     Page 1 of 36




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                   www.flsb.uscourts.gov



In re:


Performance Insurance Company SPC                                     Chapter 15
                                                                      Case No.:
      Debtor in a Foreign Proceeding.
_________________________________/


      MOTION FOR ORDER GRANTING RECOGNITION OF FOREIGN MAIN
    PROCEEDING PURSUANT TO §§ 1515 AND 1517 OF THE BANKRUPTCY CODE

         Kenneth Krys and Neil Dempsey (the “JVLs” or the “Foreign Representatives”), the Joint

Voluntary Liquidators of Performance Insurance Company SPC (the “Debtor”), file this Motion

for Order Granting Recognition of Foreign Main Proceeding Pursuant to §§ 1515 and 1517 of

the Bankruptcy Code (the “Motion”). The Motion seeks entry of an Order granting (i) recognition,

pursuant to 11 U.S.C. § 15171, of the Debtor’s voluntary liquidation proceeding pending in the

Cayman Islands (the “Voluntary Liquidation”); (ii) related relief pursuant to sections 1520 and

1521 of the Bankruptcy Code; and (iii) any other and further relief which may be available under

the Bankruptcy Code. In support of the Motion, the Foreign Representatives respectfully state as

follows:




1
         Unless otherwise specified herein, all statutory references shall be to Title 11 U.S.C. § 101
et seq. (the “Bankruptcy Code”).

                                          SEQUOR LAW, P.A.
               Case 21-12609-AJC            Doc 2       Filed 03/19/21   Page 2 of 36




                                PRELIMINARY STATEMENT

       1.      The Foreign Representatives filed the Chapter 15 Petition for Recognition of a

Foreign Proceeding (the “Petition”) pursuant to section 1504 seeking recognition of the Debtor’s

Voluntary Liquidation as a “foreign main proceeding” as defined in section 1502(4) . D.E. 1.

       2.      The Declaration of Kenneth Krys (the “Declaration”), made under penalty of

perjury, addressing the requirements of § 1515(c) of the Bankruptcy Code and Federal Rule of

Bankruptcy Procedure 1007(a)(4), is attached hereto as Exhibit “A”.

       3.      The resolutions passed by the Debtor’s shareholder and its Board of Directors

directing the wind up of the Debtor and commencing the Voluntary Liquidation, and appointing

the Foreign Representatives as joint voluntary liquidators are attached to the Declaration as

Exhibits 1 and 2.

       4.      The Petition, this Motion, and the Declaration demonstrate that the Voluntary

Liquidation should be recognized as a foreign main proceeding pursuant to section 1517 of the

Bankruptcy Code.

       5.      The Foreign Representatives seek the type of relief that Chapter 15 was designed

to provide, and the Voluntary Liquidation, the Petition, and this Motion meet all the requirements

for recognition and the requested relief.

                                 JURISDICTION AND VENUE

       6.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and sections 109 and 1501 of the Bankruptcy Code.

       7.      This is a “core” proceeding pursuant to 28 U.S.C. § 157(b)(2)(P), and the Court

may enter a final order consistent with Article III of the United States Constitution.



                                                    2

                                            SEQUOR LAW, P.A.
                Case 21-12609-AJC          Doc 2       Filed 03/19/21   Page 3 of 36




        8.      The city of George Town, on the island Grand Cayman in the country of the

Cayman Islands, is the Debtor’s center of main interests, as its registered office is located there.

        9.      Venue is proper in this district under 28 U.S.C. § 1410. The Foreign Representative

has retained Sequor Law, P.A., in this district and Sequor Law holds in its trust account in this

district US$9,000.00 on behalf of and for the benefit of the Debtor, to which funds Sequor Law

has no rights of setoff, charging lien, or similar right.

                                          BACKGROUND

        A.      The Debtor and its Business

        10.     The Debtor is a segregated portfolio company incorporated in the Cayman Islands.

The Debtor’s sole shareholder is Performance Insurance LLC, a Tennessee limited liability

company.

        11.     As a segregated portfolio company, the Debtor’s assets and liabilities can be

allocated to segregated portfolios so that the assets and liabilities of each portfolio are ring-fenced

from the assets and liabilities of other portfolios and the Debtor.

        12.     The Debtor is the holder of a Class B(iii) insurer’s License under Cayman Islands’

Insurance Act, 2010, and operates in the captive insurance industry through 12 segregated

portfolios: (i) Bottini Insurance LP; (ii) Gen 1 Insurance Company LP; (iii) Goldenstar Holdings

Company SP (“Goldenstar SP”); (iv) Greystone Insurance SP; (v) Hudson York Insurance

Company (“Hudson York SP”); (vi) Omega Insurance Company LP; (vii) Performance 5 SP; (viii)

Prewett Insurance Company LP; (ix) Smart Insure LP; (x) SSS Insurance LP; (xi) Sustainable

Insurance Company SP; and (xii) Triangle RGK SP. These twelve segregated portfolios are

hereinafter referred to as the “Segregated Portfolios.”



                                                   3

                                           SEQUOR LAW, P.A.
                    Case 21-12609-AJC      Doc 2     Filed 03/19/21    Page 4 of 36




        B.         Events Leading to the Debtor’s Liquidation

               i.         The Kentucky Litigation

        13.        On or about May 11, 2020, Lexington Insurance Company (“Lexington Insurance”)

filed a complaint against the Debtor on behalf of two of its segregated portfolios, Goldenstar SP

and Smart Insure SP, and other entities in a case styled Lexington Insurance Co. v. The

Ambassador Group LLC et. al, pending as case no. 3:20-cv-330 before the United States District

Court for the Western District of Kentucky (the “Kentucky Litigation”). See Kentucky Litigation,

at D.E. 1. On or about September 24, 2020, State National Insurance Company, Inc. (“State

National”) intervened in the Kentucky Litigation and also brought claims against the Debtor. See

id., at D.E. 47.

        14.        In their respective complaints, Lexington Insurance and State National claim that

Ambassador Group LLC (“Ambassador Group”), the former insurance manager of the Debtor, and

Brandon White, a former director of the Debtor, facilitated the issuance of counterfeit insurance

policies and certificates across various industries in the name of Lexington Insurance or State

National.2 See Kentucky Litigation, at D.E. 1 & 47. These insurance policies were then purchased

by the segregated portfolios of the Debtor as captive insurers. See id., at D.E. 47. The complaints

bring counts against the Debtor for trademark infringement, indirect infringement, unfair

competition and false designation of origin, misappropriation of name, unfair competition,

insurance fraud, and under the Deceptive Trade Practices Act. See id. at D.E. 1 & 47.




2
       Insurance policies and certificates were issued to provide property and personal liability
coverage to resident of properties of real estate developments in Texas, accident and health
insurance coverage to sports teams and leagues throughout the United States, automobile,
workers compensation and general liability insurance for fleets of waste removal operations
throughout New York, and others. Kentucky Litigation, D.E. 47.
                                                   4

                                           SEQUOR LAW, P.A.
               Case 21-12609-AJC          Doc 2       Filed 03/19/21   Page 5 of 36




       15.     Currently, there are various filings pending in the Kentucky Litigation as well as

significant discovery obligations that the Debtor must comply with, which will cause the Debtor

to spend significant resources.

             ii.       The California Class Action

       16.     The JVLs recently learned that on January 28, 2021, Del Obispo Youth Baseball,

Inc. filed a class action lawsuit against the Debtor and others styled Del Obispo Youth Baseball,

Inc. v. The Ambassador Group LLC, pending as case no. 8:21-cv-199 before the United States

District Court for the Central District of California (the “California Class Action”). The allegations

involve the alleged scheme by White and Ambassador Group to provide accident and health

insurance policies to hundreds of sports teams and leagues throughout the United States, which

were then purchased by Goldenstar SP as the captive insurer. Class Action, at D.E. 1. Among other

things, the Class Action seeks certification of a class consisting of purchasers of the insurance

policy issued in connection with the scheme recover the premiums payments made to the

defendants on account of the insurance they believed to have purchased.

       17.     The Class Action brings claims against the Debtor under the Racketeer Influenced

and Corrupt Organizations Act for mail and wire fraud, conversion, unjust enrichment, unfair

competition, and negligence.

       18.     The California Class Action is still in its early stages as the Debtor has not been

properly served. As of the date of this Declaration, the Debtor has yet to retain legal counsel to

represent it in connection with the California Class Action.

             iii.      Receivership of Hudson York SP

       19.     One of the segregated portfolios of the Debtor, Hudson York SP, is subject of a

receivership order granted by the Grant Court of the Cayman Islands under Cause No. FSD 118 of

                                                  5

                                          SEQUOR LAW, P.A.
                   Case 21-12609-AJC        Doc 2       Filed 03/19/21   Page 6 of 36




2020. Declaration, at ¶ 15. Receivers were appointed over Hudson York SP in 2020 for the purpose

of orderly closing down its business and to distribute its assets under Cayman Law. Declaration,

at ¶ 15.

           20.     Further, it is possible that two of the Segregated Portfolios may be subject to

receivership application. Declaration, at ¶ 16.

                 iv.      CIMA Cease and Desist

           21.     On or about December 17, 2020, the Cayman Islands Monetary Authority

(“CIMA”) issued a cease and desist order against the Debtor. Declaration, at ¶ 17. This cease and

desist order prevented the Debtor from renewing existing or entering into new business

arrangements, leaving the Debtor with no opportunity to generate income (the “Cease and Desist

Order”). Declaration, at ¶ 17.

           22.     On February 25, 2021, CIMA issued a letter to the directors of the Debtor (the

“Directors”) advising that the Debtor was in breach of various provisions of the Insurance Act,

2010, and proposing to suspend the Debtor’s Class B(iii) Insurer’s License (the “Suspension

Notice”). Declaration, at ¶ 18. The letter accelerated the decision by the director and the sole

shareholder of the Debtor to voluntarily wind up the Debtor. Declaration, at ¶ 18.

           C.      The Voluntary Liquidation

           23.     Due to the exposure of the Debtor to liability in the pending Kentucky Litigation

and California Class Action and its inability to generate income, the Debtor’s directors and its sole

shareholder determined that it is in the Debtor’s best interests to wind up the Debtor. Declaration,

at ¶ 19.

           24.     On February 26, 2021, the sole shareholder of the Debtor passed special resolutions

(the “Shareholder Resolution”) that (i) directed the wind up of the Debtor on a voluntary basis; (ii)

                                                    6

                                            SEQUOR LAW, P.A.
               Case 21-12609-AJC        Doc 2       Filed 03/19/21   Page 7 of 36




appointed Kenneth Krys and Neil Dempsey of KRyS Global as the joint voluntary liquidators of

the Debtor; and (iii) authorized the JVLs, if deemed appropriate and reasonable, to make an

application to the Grand Court of the Cayman Islands to have the voluntary liquidation supervised

and to seek the recognition of their appointment before a United States Bankruptcy Court.

Declaration, Ex. 1. Declaration, Exhibit 1. On the same day, the Debtor’s Board of Directors held

a meeting in Grand Cayman, Cayman Islands, passing similar resolutions (the “Directors

Resolution”). Declaration, Ex. 2.

        25.    Therefore, under section 117(a) of the Companies Act, 2010, the voluntary wind

up of the Debtor commenced on February 26, 2021. Declaration, at ¶ 17.

        26.    On March 18, 2021, the JVLs filed a Petition for Leave and Court Supervision in

the Grand Court of the Cayman Islands (the “Cayman Court”) seeking to subject the Voluntary

Petition to the supervision of the Cayman Court. The petition is pending as Cause No. FSD 70 of

2021 (the “Cayman Petition”).

                                    RELIEF REQUESTED

        27.    By this Motion, the JVLs respectfully request an Order pursuant to sections 105(a),

1507, 1517, 1520 and 1521 of the Bankruptcy Code, substantially in the form of the Proposed

Order, attached hereto as Exhibit “B”, granting the following relief:

        (a)    Recognizing the Voluntary Liquidation as a “foreign main proceeding” and the

JVLs as the Foreign Representatives of the Debtor;

        (b)    Granting the relief allowable as of right upon recognition of a foreign main

proceeding under section 1520 of the Bankruptcy Code;

        (c)    Granting the following additional relief under section 1521 of the Bankruptcy

Code:

                                                7

                                        SEQUOR LAW, P.A.
               Case 21-12609-AJC           Doc 2       Filed 03/19/21   Page 8 of 36




               (1)      staying the commencement or continuation of any action or proceeding

without the consent of the Foreign Representative concerning the rights, obligations or liabilities

of the Debtor, the Debtor’s estate to the extent not stayed under section 1520(a) of the Bankruptcy

Code;

               (2)      staying execution against the Debtor to the extent not stayed under §

1520(a);

               (3)      suspending the right to transfer or otherwise dispose of any assets of the

Debtors to the extent this right has not been suspended under section 1520(a);

               (4)      providing for the examination of witnesses, the taking of evidence, and the

delivery of information concerning the assets, affairs, rights, obligations or liability of the Debtor

and the Debtor’s estate under § 1521(a)(4), the Federal Rules of Bankruptcy Procedure, including

Fed. R. Bankr. P. 2004, and Local Rule 2004-1;

               (5)      entrusting the administration or realization of all of the assets of the Debtors

within the territorial jurisdiction of the United States to the Foreign Representatives;

               (6)      entrusting the distribution of all or part of the assets of the Debtors located

within the United States to the Foreign Representatives;

               (7)      should the Voluntary Liquidation be subject to the supervision of a Cayman

Islands court, granting comity to and giving full force and effect to any Order entered by the

Cayman Islands court,; and

        (d)    granting the Foreign Representatives such other and further relief as this Court may

deem just and proper.




                                                   8

                                          SEQUOR LAW, P.A.
                 Case 21-12609-AJC        Doc 2       Filed 03/19/21   Page 9 of 36




                                  BASIS FOR RECOGNITION

        28.      The Foreign Representatives have satisfied each of the requirements for recognition

set forth in section 1517 of the Bankruptcy Code because (i) the Cayman Liquidation is a foreign

main proceeding, (ii) the JVLs filing the Petition and this Motion are foreign representatives under

section 101(24), and (iii) the procedural requirements of section 1515 and Bankruptcy Rule 1007

are satisfied.

        A.       The Cayman Liquidation is a Foreign Main Proceeding Under Section 1502

        29.      The Voluntary Liquidation, a wind up proceeding under Cayman Islands law,

qualifies as a “foreign proceeding” under section 101(23) of the Bankruptcy Code because though

voluntary liquidations are handled primarily without court involvement, any disputes that arise

may be adjudicated by the Cayman Islands courts including rights to hearings, presentation of

evidence, and appeals from decisions of such courts. See Declaration, at ¶ 24 & n. 2.

        30.      Courts have deemed voluntary liquidation processes in Australia and Hong Kong

under very similar statutes to qualify as “foreign proceedings.” See, e.g., In re Manley Toys Ltd.,

580 B.R. 632, 639 (Bankr. D.N.J. 2018) (holding that a Hong Kong voluntary winding up

proceeding is a foreign proceeding under section 101(23)); In re ABC Learning Centres Ltd., 445

B.R. 318, 328 (Bankr. D. Del. 2010) (holding that an Australian voluntary winding up was a

foreign proceeding under section 101(23)); In re Betcorp Ltd., 400 B.R. 266, 279-80 (Bankr. D.

Nev. 2009) (same).

        31.      The Voluntary Liquidation further qualifies as a “foreign main proceeding” under

section 1502 because the Voluntary Proceeding is a foreign proceeding pending in the Cayman

Islands, where the Debtor’s registered office is located. See 11 U.S.C. § 1516(c) (“In the absence

of evidence to the contrary, the debtor’s registered office … is presumed to be the center of the

                                                  9

                                          SEQUOR LAW, P.A.
              Case 21-12609-AJC         Doc 2     Filed 03/19/21     Page 10 of 36




debtor’s main interests.”). Prior to the Voluntary Liquidation, the Debtor operated in the Cayman

Islands through Kynect, its Insurance Manager, which handled its day to day operations. The

Directors of the Debtor also held their general meetings and their latest extraordinary meeting in

the Cayman Islands. After the commencement of the Voluntary Liquidation, the Liquidators

engaged in significant tasks in the Cayman Islands relating to the Debtor, such as retaining Kynect

to assist the JVLs with the Debtor and the Segregated Portfolios; collecting the Debtor’s books

and records and its management accounts; continuing the novation of two segregated portfolios

which was approved by CIMA prior to the appointment of the JVLs; and addressing operational

matters of the Debtor and its Segregated Portfolios such as payment of outstanding invoices and

retainers for novation services, tax matters, and audited accounts. See Declaration, at ¶ 26.

       B.      The JVLs are Foreign Representatives Under Section 101(24)

       32.     The JVLs qualify as “foreign representatives” under section 101(24) of the

Bankruptcy Code by virtue of their appointment as joint voluntary liquidators by the Shareholder

Resolution and Directors Resolution in accordance with the Companies Act, which grants them

the power to, among other things, (i) carry out the liquidation of the Debtor under the Companies

Act; and (ii) manage the assets of the Debtor. Further, the JVLs have been expressly authorized

to seek recognition of the Voluntary Liquidation under Chapter 15 of the Bankruptcy Code.

Declaration, Ex. 1 & 2.

       C.      The Debtor’s Voluntary Liquidation Meets the Procedural Requirements of
               Section 1515

       33.     As stated above, the requirements of section 1515 are satisfied as the Shareholder

Resolution and Directors Resolution appointing the JVLs and commencing the wind up of the

Debtor are attached to the Declaration as Exhibits 1 and 2.


                                                10

                                         SEQUOR LAW, P.A.
                  Case 21-12609-AJC        Doc 2      Filed 03/19/21   Page 11 of 36




          34.      Further, the statements required by section 1515(c) of the Bankruptcy Code and

Fed. R. Bankr. P. 1007(a)(4) are included in the attached Declaration.

          35.      Finally, the JVLs submit that section 109(a) of the Bankruptcy Code does not apply

herein. To the extent section 109(a) of the Bankruptcy Code applies in Chapter 15 cases, the

Debtor qualifies as a “debtor” under section 109(a) because the Debtor has assets in the United

States.

                                            CONCLUSION

          WHEREFORE, the Trustee respectfully requests that the Court enter an Order granting the

relief requested herein and such other and further relief as the Court deems just and proper.

Dated: March 19, 2021                                    Respectfully submitted,

                                                         SEQUOR LAW, P.A.
                                                         1111 Brickell Avenue, Suite 1250
                                                         Miami, Florida 33131
                                                         Telephone: (305) 372-8282
                                                         Facsimile: (305) 372-8202
                                                         Email: ggrossman@sequorlaw.com
                                                                jmendoza@sequorlaw.com


                                                By:      /s/ Gregory S. Grossman
                                                         Gregory S. Grossman
                                                         Florida Bar No. 896667
                                                         Juan J. Mendoza
                                                         Florida Bar No.: 113587


F:\WDOX\CLIENTS\90000\0666\00327792.DOCX




                                                   11

                                            SEQUOR LAW, P.A.
Case 21-12609-AJC   Doc 2   Filed 03/19/21   Page 12 of 36




                                         EXHIBIT “A”

                    SEQUOR LAW, P.A.
                Case 21-12609-AJC         Doc 2    Filed 03/19/21     Page 13 of 36




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION
                                  www.flsb.uscourts.gov

In re:

Performance Insurance Company SPC                             Chapter 15

      Debtor in a Foreign Proceeding.                         Case No.:
_________________________________/

          DECLARATION OF KENNETH M. KRYS IN SUPPORT OF CHAPTER 15
             PETITION FOR RECOGNITION OF A FOREIGN PROCEEDING

          I, Kenneth M. Krys, hereby declare under penalty of perjury under the laws of the United

States as follows:

          1.     I am over the age of 18 and, if called upon, could completely testify to all matters

set forth in this Declaration based upon my own personal knowledge except as otherwise specified

herein.

          2.     I make this Declaration in support of the Motion for Order Granting Recognition

of Foreign Main Proceeding Pursuant to §§ 1515 and 1517 of the Bankruptcy Code (the “Motion”)

seeking recognition of the voluntary liquidation of Performance Insurance Company SPC (the

“Debtor”) under Chapter 15 of title 11 of the United States Code (the “Bankruptcy Code”).

          3.     The Debtor was placed into voluntary liquidation on February 26, 2021 pursuant to

a special resolution passed by its sole shareholder resolving for the wind-up of the Debtor,

appointing Kenneth Krys and Neil Dempsey as joint voluntary liquidators, and authorizing the

recognition of the application in the United States.




                                                  1
              Case 21-12609-AJC          Doc 2    Filed 03/19/21      Page 14 of 36




                           THE DEBTOR AND ITS LIQUIDATION

       A.      The Debtor and its Business

       4.      The Debtor was incorporated as an exempted segregated portfolio company on

January 21, 2016 in the Cayman Islands. The Debtor’s sole shareholder is Performance Insurance

LLC, a Tennessee limited liability company with its principal address in Kentucky.

       5.      The Debtor’s Insurance Manager is Kynect Risk Management Limited (“Kynect”).

The Debtor’s registered office address is Kynect’s office in George Town, Grand Cayman,

Cayman Islands. Kynect manages the day to day operations of the Debtor and segregated portfolios

from within the Cayman Islands.

       6.      The current directors of the Debtor are Larry Linne and Brandon Mueller (together,

the “Directors”). The Directors generally held general meetings twice a year in the Cayman

Islands.

       7.      I am advised by my Cayman counsel that as a segregated portfolio company, the

Debtor’s assets and liabilities can be allocated to segregated portfolios. The assets of each

segregated portfolio are held as a separate fund and such funds do not form part of the company.

Rather, the assets of a segregated portfolio are held for the benefit of the owners of the segregated

portfolio. Similarly, the liabilities of a segregated portfolio are the burden of such portfolio and

cannot be imputed to other segregated portfolios.

       8.      The Debtor is the holder of a Class B(iii) insurer’s License under Cayman Islands

Insurance Act, 2010, and operates in the captive insurance industry through 12 segregated

portfolios: (i) Bottini Insurance SP; (ii) Gen 1 Insurance Company SP; (iii) Goldenstar Holdings

Company SP (“Goldenstar SP”); (iv) Greystone Insurance SP; (v) Hudson York Insurance

Company SP (“Hudson York SP”); (vi) Omega Insurance Company SP; (vii) Performance 5 SP;



                                                 2
               Case 21-12609-AJC            Doc 2    Filed 03/19/21    Page 15 of 36




(viii) Prewett Insurance Company SP; (ix) Smart Insure SP; (x) SSS Insurance SP; (xi) Sustainable

Insurance Company SP; and (xii) Triangle RGK SP. These twelve segregated portfolios are

hereinafter referred to as the “Segregated Portfolios.”

        B.         Events Leading to Debtor’s Liquidation

               i.          The Kentucky Litigation

        9.         On or about May 11, 2020, Lexington Insurance Company (“Lexington Insurance”)

filed a complaint against the Debtor on behalf of two of its segregated portfolios, Goldenstar SP

and Smart Insure SP, and other entities in a case styled Lexington Insurance Co. v. The

Ambassador Group LLC et. al, pending as case no. 3:20-cv-330 before the United States District

Court for the Western District of Kentucky (the “Kentucky Litigation”). See Kentucky Litigation,

at D.E. 1. On or about September 24, 2020, State National Insurance Company, Inc. (“State

National”) intervened in the Kentucky Litigation and also brought claims against the Debtor. See

id., at D.E. 47.

        10.         In their respective complaints, Lexington Insurance and State National claim that

Ambassador Group LLC (“Ambassador Group”), the former captive consultant to the Segregated

Portfolios, and Brandon White, a former director of the Debtor, facilitated the issuance of

counterfeit insurance policies and certificates in the name of the insurers and issued across various

industries. See Kentucky Litigation, at D.E. 1 & 47. These insurance policies were then reinsured

by the segregated portfolios of the Debtor as captive insurers. See id., at D.E. 47. The complaints

bring counts against the Debtor for trademark infringement, indirect infringement, unfair

competition and false designation of origin, misappropriation of name, unfair competition,

insurance fraud, and under the Deceptive Trade Practices Act. See id. at D.E. 1 & 47.




                                                     3
              Case 21-12609-AJC          Doc 2     Filed 03/19/21     Page 16 of 36




       11.     Currently, there are various filings pending in the Kentucky Litigation as well as

significant discovery obligations that the Debtor would have to comply with absent imposition of

a stay which if not stayed will cause the Debtor to spend significant resources.

             ii.       The California Class Action

       12.     The JVLs recently learned that on January 28, 2021, Del Obispo Youth Baseball,

Inc. filed a class action lawsuit against the Debtor and others styled Del Obispo Youth Baseball,

Inc. v. The Ambassador Group LLC, pending as case no. 8:21-cv-199 before the United States

District Court for the Central District of California (the “California Class Action”). The allegations

involve the scheme to provide accident and health insurance policies to hundreds of sports teams

and leagues throughout the United States, which were then reinsured by Goldenstar SP as the

captive insurer. Class Action, at D.E. 1. Among other things, the Class Action seeks certification

of a class consisting of purchasers of the insurance policy issued in connection with the scheme

recover the premium payments made to the defendants on account of the insurance they believed

to have purchased.

       13.     The Class Action brings claims against the Debtor under the Racketeer Influenced

and Corrupt Organizations Act for mail and wire fraud, conversion, unjust enrichment, unfair

competition, and negligence.

       14.     The California Class Action is still in its early stages as the Debtor has yet to be

properly served. As of the date of this Declaration, the Debtor has not retained legal counsel to

represent it in connection with the California Class Action. In the absence of a stay, the Debtor

may need to spend significant sums in connection with the California Class Action.




                                                  4
              Case 21-12609-AJC           Doc 2    Filed 03/19/21     Page 17 of 36




             iii.       Receivership of Hudson York SP

       15.       One of the segregated portfolios of the Debtor, Hudson York SP, is the subject of

a receivership order granted by the Grant Court of the Cayman Islands under Cause No. FSD 118

of 2020, due to its financial difficulties. Receivers were appointed over Hudson York SP in 2020

for the purpose of orderly closing down its business and to distribute its assets under Cayman Law.

       16.       Further, it is possible that two further receivership applications may be made

against two of the Segregated Portfolios.

             iv.        CIMA Cease and Desist

       17.       On or about December 17, 2020, the Cayman Islands Monetary Authority

(“CIMA”) issued a cease and desist order against the Debtor. This cease and desist order prevents

the Debtor from renewing existing or entering into new business arrangements, leaving the Debtor

with no opportunity to generate income (the “Cease and Desist Order”).

       18.       On February 25, 2021, CIMA issued a letter to the Directors of the Debtor advising

that the Debtor was in breach of various provisions of the Insurance Act, 2010, and proposing to

suspend the Debtor’s Class B(iii) Insurer’s License (the “Suspension Notice”). This decision

accelerated the decision by the directors and the sole shareholder of the Debtor to voluntarily wind

up the Debtor.

       C.        The Voluntary Liquidation

       19.       Due to the exposure of the Debtor to liability in the pending Kentucky Litigation

and California Class Action and its inability to generate income, the Debtor’s Directors and its

sole shareholder determined that it is in the Debtor’s best interests to wind up the Debtor.

       20.       On February 26, 2021, the Debtor held an extraordinary general meeting at its office

in George Town, Grand Cayman, Cayman Islands, wherein the sole shareholder of the Debtor



                                                  5
              Case 21-12609-AJC          Doc 2    Filed 03/19/21     Page 18 of 36




passed special resolutions (the “Shareholder Resolution”) that, among other things: (i) directed the

wind up of the Debtor on a voluntary basis; (ii) appointed Kenneth Krys and Neil Dempsey

(together, the “JVLs”) of KRyS Global as the joint voluntary liquidators of the Debtor; and (iii)

authorized the JVLs, if deemed appropriate and reasonable, to make an application to the Grand

Court of the Cayman Islands to have the voluntary liquidation supervised and to seek the

recognition of their appointment before a United States Bankruptcy Court. The Shareholder

Resolution is attached hereto as Exhibit 1.

       21.     On the same day, at a meeting of the Debtor’s Board of Directors held at George

Town, Grand Cayman, Cayman Islands, the Board of Directors passed similar resolutions (the

“Directors Resolution”) directing the wind up of the Debtor, appointing the JVLs as the joint

voluntary liquidators and authorizing the application for supervision before the Grand Court of the

Cayman Islands and the application for recognition before a United States Bankruptcy Court. The

Directors Resolution is attached hereto as Exhibit 2.

       22.     Therefore, the Company resolved by special resolution its wind up in accordance

with section 116(c) of the Companies Act,1 and the voluntary wind up of the Debtor is deemed to

have commenced on February 26, 2021 under section 117(1)(a) of the Companies Act.

       23.     On March 1, 2021, the Directors of the Debtor executed a declaration of solvency

confirming that the Debtor will be able to pay its debts in full, together with interest, within a

period of twelve (12) months from the commencement of the winding up. Despite the Declaration

of Insolvency, the JVLs consider the solvency of the Debtor to be doubtful.




1
        The Cayman Islands’ Companies Act provides a statutory framework that sets forth the
duties and responsibilities of liquidators, including distribution priorities, the right to pursue
fraudulent transfers, preferences, and other causes of action.
                                                 6
              Case 21-12609-AJC         Doc 2     Filed 03/19/21     Page 19 of 36




       24.     As joint voluntary liquidators, the JVLs have the duty to recover and distribute the

Debtor’s assets pursuant to a priority scheme of distribution. Though voluntary liquidations are

not court supervised, any disputes that arise in connection with the liquidation may be adjudicated

by the Grand Court of the Cayman Islands, providing rights to a hearing, presentation of evidence,

and to appeal decisions.

       25.     Voluntary liquidations can also be made subject to court supervision. The JVLs

have engaged counsel in the Cayman Islands to assist them with the filing of an application to

obtain court supervision of the winding up of the Debtor. On March 18, 2021, the JVLs filed a

Petition for Leave and Court Supervision in the Grand Court of the Cayman Islands (the “Cayman

Court”) seeking to subject the Debtor’s winding up to the supervision of the Cayman Court. The

petition is pending as Cause No. FSD 70 of 2021 (the “Cayman Petition”).

       26.     Since the commencement of the Voluntary Liquidation, the JVLs have undertaken

significant actions in the Cayman Islands, including, (i) complying with the statutory requirements

to notify the Cayman Islands’ Registrar of Companies and CIMA of the Voluntary Liquidation;

(ii) notifying the Directors of the Debtor of their post-liquidation duties to retain the Debtor’s

books and records; (iii) notifying the Debtor’s bank and taking steps to change the account

signatories; (iv) collect the Debtor’s books and records, including the current management

accounts; (v) communicating with CIMA on the status of the voluntary liquidation and future

steps; (vi) contacting legal counsel retained in the Kentucky Litigation in connection with the case

and instructing him; (vii) retaining counsel in the Cayman Islands and the United States to file a

petition for supervision of the Voluntary Liquidation and obtain Chapter 15 recognition of the

same; (viii) retaining Kynect to assist the JVLs with the day to day operations of the Debtor and

the Segregated Portfolios given their background as the Debtor’s Insurance Manager prior to the



                                                 7
               Case 21-12609-AJC         Doc 2    Filed 03/19/21      Page 20 of 36




liquidation; (ix) continuing the novation of four of the Segregated Portfolios which were approved

by CIMA prior to the appointment of the JVLs; (x) addressing operational matters faced by the

Debtor and its Segregated Portfolios, including payment of outstanding invoices and retainers for

novation services, tax matters and audited accounts; and (xi) communicating with the segregated

portfolios and others who have inquires relating to the impact of the Voluntary Liquidation.

               Basis for Recognition Under Chapter 15 of the Bankruptcy Code

       27.      Unable to continue its operations and generate income, the Debtor has a limited

pool of funds and resources that may be available to creditors particularly if sums are needed to

address the litigation expenses. It is expected that in the absence of a stay, the Debtor’s resources

would be depleted by the ongoing Kentucky Litigation, California Class Action, and any other

new litigation that may arise. Accordingly, recognition of the Debtor’s voluntary liquidation is

needed to prevent continued depletion of the Debtor’s assets and provide a mechanism to allow

for the orderly administration of the remaining assets of the Debtor.

                                   Rule 1007(a)(4) Disclosures

       28.      I hereby provide the following information in accordance with Rule 1007(a)(4) of

the Federal Rules of Bankruptcy Procedure.

             a. I am not aware of any foreign proceedings, as that term is defined in 11 U.S.C. §

                101(23), of the Debtors other than this Chapter 15 filing.

             b. Neil Dempsey and I of KRyS Global have been appointed as the joint voluntary

                liquidators of the Debtor by Shareholder Resolution and Directors Resolution.

                    i. The address of the JVLs is the following:

                                      Attn: Kenneth Krys
                                        Neil Dempsey
                           Governors Square, Building 3, Ground Floor
                           23 Lime Tree Bay Avenue. PO Box 31237 ·

                                                 8
   Case 21-12609-AJC         Doc 2    Filed 03/19/21    Page 21 of 36




                       Grand Cayman · KY1-1205
                            Cayman Islands


       ii. For purposes of this Chapter 15 proceeding, the JVLs requests that any

           correspondence be sent, in addition to the address provided above, to:

                       Attn: Gregory S. Grossman
                            Juan J. Mendoza
                            Sequor Law, P.A.
                    1111 Brickell Avenue, Suite 1250
                         Miami, Florida 33131


c. As indicated above, the Debtor is engaged in the following litigation:

        i. Lexington Insurance Co. v. The Ambassador Group LLC et. al, pending as

           case no. 3:20-cv-330, before the United States District Court for the

           Western District of Kentucky. The parties are the following:

               1. Plaintiff: Lexington Insurance Company.

               2. Plaintiff-Intervenor: State National Insurance Company, Inc., and

                  National Specialty Insurance Company.

               3. Defendants: The Ambassador Group LLC d/b/a Ambassador

                  Captive Solutions, Gagliardi Insurance Services, Inc., Goldenstar

                  Specialty Insurance, LLC, Performance Insurance Company SPC on

                  behalf of Goldenstar Holdings Company SP and on behalf of Smart

                  Insure LP, Brandon White, and EPremium Insurance Agency, LLC.

       ii. Del Obispo Youth Baseball, Inc. v. The Ambassador Group LLC, pending

           as case no. 8:21-cv-199, before the United States District Court for the

           Central District of California.




                                     9
                  Case 21-12609-AJC               Doc 2    Filed 03/19/21   Page 22 of 36




                                  1. Plaintiff: Del Obispo Youth Baseball, Inc. d/b/a Dana Point Youth

                                       Baseball

                                  2. Defendants: The Ambassador Group LLC d/b/a Ambassador

                                       Captive Solutions, Performance Insurance Company SPC, Brandon

                                       White, Goldenstar Specialty Insurance LLC, and DOES 1 through

                                       50.

              d. I do not seek provisional relief, under 11 U.S.C. § 1519, against any person or entity

                   at this time.

                                       28 U.S.C. § 1746 VERIFICATION


         I, Kenneth M. Krys, declare under penalty of perjury under the laws of the United States

of America, 28 U.S.C. §1746, that I have the authority to make this Declaration; that I have read

the foregoing Declaration; and that the facts and matters alleged and contained herein are true and

correct to the best of my knowledge and belief, based upon my own personal knowledge of the

facts involved and upon my review of the available documents pertaining to the Performance

Insurance Company SPC.

                                             Executed in the Cayman Islands, on March 19
                                                                                      __, 2021


                                             By: __________________________
                                                   Kenneth M. Krys




F:\WDOX\CLIENTS\90000\0666\00327791.DOCX




                                                          10
Case 21-12609-AJC   Doc 2   Filed 03/19/21   Page 23 of 36




                                                             “1”

                    SEQUOR LAW, P.A.
               Case 21-12609-AJC            Doc 2     Filed 03/19/21      Page 24 of 36

                       Performance Insurance Company SPC
                                           (the “Company”)

MINUTES OF THE EXTRAORDINARY GENERAL MEETING OF THE SOLE SHARE
SHAREHOLDER BOARD OF THE COMPANY HELD AT GEORGE TOWN, GRAND
CAYMAN ON FEBRUARY 26th 2020 AT 11.00 A.M.



PRESENT:                        Performance Insurance Company LLC (by its proxy Mark Kay)


IN ATTENDANCE:                  Susie Simpson

Officers of the Meeting

It was agreed that Mark Kay be appointed Chairman and Secretary of the meeting.

Constitution of the Meeting

The sole shareholder being present whether in person or by proxy, the meeting was therefore duly
constituted.

Liquidation

It was noted that the Company and its segregated portfolios had all, whether directly or indirectly, been
significantly affected by the alleged fraudulent activities of Brandon White and Ambassador Captive
Solutions and the resultant lawsuits filed by Lexington and State National.

Significant work has been undertaken to address the issues caused by these allegations and it was noted
that most segregated portfolios had remedies in place to resolve the issues of inauthentic cover.

Subsequent to the actions of the Authority in their cease and desist order on the Company as of December
17th 2020, the Company has no ability to generate income given its inability to renew existing or place
new business in to the Company.

In addition, while the Company, through its US Counsel, continues to work with affected segregated
portfolios and their respective counsels dealing with the Lexington and State National lawsuits, the
continued threat of potential further litigation and expense, along with the need to appoint duly qualified
professionals with expertise in these specific areas to advise the Company, has left the directors with no
alternative other than to proceed with liquidation.

The directors, having consulted with such professionals, have determined that it is in the best interests of
the Company and its segregated portfolios to to recommend that the shareholders appoint Voluntary
Liquidators of the Company.

Upon motion duly made and carried unanimously; it was

RESOLVED BY SPECIAL RESOLUTION THAT:




                                                                                                Page 1 of 2
               Case 21-12609-AJC          Doc 2     Filed 03/19/21      Page 25 of 36

                      Performance Insurance Company SPC
                                          (the “Company”)

MINUTES OF THE EXTRAORDINARY GENERAL MEETING OF THE SOLE SHARE
SHAREHOLDER BOARD OF THE COMPANY HELD AT GEORGE TOWN, GRAND
CAYMAN ON FEBRUARY 26th 2020 AT 11.00 A.M.



1. In accordance with Section 116 of the Companies Act (2021 Revision) (“the Act”) and the Articles of
   Association of the Company (“the Articles”), the Company be wound up voluntarily.

WHEREAS IT WAS RESOLVED BY ORDINARY RESOLUTIONS THAT:

1.      Any required notice of the Shareholders’ meeting be hereby waived.

2.      In accordance with Section 119 of the Act and the Articles, Neil Dempsey and Kenneth Krys of KRyS
        Global, 23 Lime Tree Bay Avenue, Governors Square, Building 3, Ground Floor, P.O. Box 31237,
        KY1-1205, Grand Cayman, Cayman Islands, be appointed as Voluntary Liquidators (“VLs”) for the
        purpose of winding up the affairs of the Company.

3.      That upon their appointment, or as soon a practically possible, the Voluntary Liquidators,
        upon determining if it is appropriate and reasonable, make an application to the Grand Court
        of the Cayman Islands to have the voluntary liquidation of the Company supervised by the
        Court.

4.      In addition, and in conjunction with such application, the Voluntary Liquidators, upon
        determining if it is appropriate and reasonable, make an application to seek recognition of
        their appointment in U.S. Bankruptcy Court.

5.      The Registered Office of the Company be changed to the offices of KRyS Global, 23 Lime Tree Bay
        Avenue, Governors Square, Building 3, Ground Floor, P.O. Box 31237, KY1-1205, Grand Cayman,
        Cayman Islands.



Termination of Meeting

There being no further business, the Chairman declared the meeting terminated.




________________________________
Chairman




                                                                                             Page 2 of 2
Case 21-12609-AJC   Doc 2   Filed 03/19/21   Page 26 of 36




                                                             “2”

                    SEQUOR LAW, P.A.
               Case 21-12609-AJC            Doc 2     Filed 03/19/21      Page 27 of 36

                       Performance Insurance Company SPC
                                           (the “Company”)

MINUTES OF THE MEETING OF THE BOARD OF DIRECTORS OF THE COMPANY HELD
AT GEORGE TOWN, GRAND CAYMAN ON FEBRUARY 26th 2020 AT 10.30 A.M.



PRESENT:                        Larry Linne          (by his proxy Mark Kay)
                                Brandon Mueller      (by his proxy Mark Kay)


IN ATTENDANCE:                  Susie Simpson

Officers of the Meeting

It was agreed that Mark Kay be appointed Chairman and Secretary of the meeting.

Constitution of the Meeting

All directors were present whether in person or by proxy and the meeting was therefore duly constituted.

Review and approval of prior minutes

After full discussion and upon motion duly made, seconded and carried unanimously; it was

        RESOLVED that the minutes from the previous meeting held on January 12th 2021 be and are
        hereby approved.

Liquidation

It was noted that the Company and its segregated portfolios had all, whether directly or indirectly, been
significantly affected by the alleged fraudulent activities of Brandon White and Ambassador Captive
Solutions and the resultant lawsuits filed by Lexington and State National.

Significant work has been undertaken to address the issues caused by these allegations and it was noted
that most segregated portfolios had remedies in place to resolve the issues of inauthentic cover.

Subsequent to the actions of the Authority in their cease and desist order on the Company as of December
17th 2020, the Company has no ability to generate income given its inability to renew existing or place
new business in to the Company.

In addition, while the Company, through its US Counsel, continues to work with affected segregated
portfolios and their respective counsels dealing with the Lexington and State National lawsuits, the
continued threat of potential further litigation and expense, along with the need to appoint duly qualified
professionals with expertise in these specific areas to advise the Company, has left the directors with no
alternative other than to proceed with liquidation.

The directors, having consulted with such professionals, have determined that it is in the best interests of
the Company and its segregated portfolios to to recommend that the shareholders appoint Voluntary
Liquidators of the Company.

                                                                                                Page 1 of 3
              Case 21-12609-AJC          Doc 2     Filed 03/19/21      Page 28 of 36

                     Performance Insurance Company SPC
                                         (the “Company”)

MINUTES OF THE MEETING OF THE BOARD OF DIRECTORS OF THE COMPANY HELD
AT GEORGE TOWN, GRAND CAYMAN ON FEBRUARY 26th 2020 AT 10.30 A.M.



Upon motion duly made and carried unanimously; it was

RESOLVED THAT:

The Members of the Company be recommended to pass a special resolution to voluntarily wind up and
dissolve the Company, and include the following:

1.     In accordance with Section 119 of the Companies Act (2021 Revision) (“the Act”) and the Articles
       of Association of the Company, Neil Dempsey and Kenneth Krys of KRyS Global, 23 Lime Tree Bay
       Avenue, Governors Square, Building 3, Ground Floor, P.O. Box 31237, KY1-1205, Grand Cayman,
       Cayman Islands, be appointed as Voluntary Liquidators (“VL”) for the purpose of winding up the
       affairs of the Company.

2.     That upon their appointment, or as soon a practically possible, the Voluntary Liquidators, upon
       determining if it is appropriate and reasonable, make an application to the Grand Court of the
       Cayman Islands to have the voluntary liquidation of the Company supervised by the Court.

3.     In addition, and in conjunction with such application, the Voluntary Liquidators, upon determining
       if it is appropriate and reasonable, make an application to seek recognition of their appointment
       in U.S. Bankruptcy Court.

4.     The Registered Office of the Company be changed to the offices of KRyS Global, 23 Lime Tree Bay
       Avenue, Governors Square, Building 3, Ground Floor, P.O. Box 31237, KY1-1205, Grand Cayman,
       Cayman Islands.

5.     The resignation of Kynect Risk Management Limited as Secretary of the Company be and is hereby
       approved.

6.     That the letter of engagement with Krys Global dated February 22nd 2021 (the ‘Engagement Letter’)
       be and is hereby approved and that Mark S. Kay be and is hereby authorised to execute on behalf
       of the Company the Engagement Letter.




                                                                                            Page 2 of 3
               Case 21-12609-AJC          Doc 2     Filed 03/19/21      Page 29 of 36

                      Performance Insurance Company SPC
                                          (the “Company”)

MINUTES OF THE MEETING OF THE BOARD OF DIRECTORS OF THE COMPANY HELD
AT GEORGE TOWN, GRAND CAYMAN ON FEBRUARY 26th 2020 AT 10.30 A.M.



Termination of Meeting

There being no further business, the Chairman declared the meeting terminated.




________________________________
Chairman




                                                                                        Page 3 of 3
Case 21-12609-AJC   Doc 2   Filed 03/19/21   Page 30 of 36




                                         EXHIBIT “B”

                    SEQUOR LAW, P.A.
               Case 21-12609-AJC       Doc 2   Filed 03/19/21    Page 31 of 36




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION
                                  www.flsb.uscourts.gov



In re:


Performance Insurance Company SPC                                Chapter 15
                                                                 Case No.:
      Debtor in a Foreign Proceeding.
_________________________________/


                 ORDER GRANTING RECOGNITION OF FOREIGN
              MAIN PROCEEDING PURSUANT TO §§ 1515 AND 1517 OF
            THE BANKRUPTCY CODE AND GRANTING RELATED RELIEF

         This matter came on for hearing on _______ __, 2021 (“Hearing”), upon the Motion for

Order Granting Recognition of Foreign Main Proceeding Pursuant To §§1515 and 1517 of the

Bankruptcy Code and Granting Related Relief (the “Chapter 15 Petition”) (DE 1 & 2) filed by

Kenneth Krys and Neil Dempsey (the “JLs” or the “Foreign Representatives”), the Joint
              Case 21-12609-AJC         Doc 2    Filed 03/19/21     Page 32 of 36




Liquidators of Performance Insurance Company SPC (the “Debtor”). The Chapter 15 Petition

seeks recognition and related relief, pursuant to Chapter 15 of the Bankruptcy Code, of the

Debtor’s voluntary liquidation proceeding pending in the Cayman Islands (the “Liquidation”). The

Court, having considered the Chapter 15 Petition, its attachments, the argument of counsel at the

Hearing, and being otherwise duly informed, makes the following order.

        The Court finds:

        A.     Due and timely notice of the filing of the Chapter 15 Petition and the Hearing was

given by the Foreign Representatives.

        B.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

        C.     Venue of this proceeding is proper in this judicial district pursuant to 28 U.S.C. §

1410.

        D.     This is a core proceeding under 28 U.S.C. § 157(b)(2)(P).

        E.     Kenneth Krys and Neil Dempsey, the JLs qualify as a “foreign representatives” as

defined in 11 U.S.C. §101(24).

        F.     This Chapter 15 case was properly commenced pursuant to 11 U.S.C. §§ 1504,

1515, 1517.

        G.     The Foreign Representatives have met the requirements of 11 U.S.C. §§ 1515(b),

1515(c), 1515(d), and Rule 1007(a)(4) of the Federal Rules of Bankruptcy Procedure.

        H.     The Liquidation is a foreign proceeding under 11 U.S.C. §§ 101(23) and 1502(4).

        I.     The Liquidation is entitled to recognition by this Court under 11 U.S.C. § 1517.

        J.     The Liquidation is pending in the Cayman Islands. The Cayman Islands is the

country where the Debtor had its center of main interests when the Liquidation was commenced

and when this case was filed; accordingly, the Liquidation is a foreign main proceeding, under 11




                                                2
              Case 21-12609-AJC           Doc 2     Filed 03/19/21     Page 33 of 36




U.S.C. § 1502(4), entitled to recognition as a foreign main proceeding under 11 U.S.C. §

1517(b)(1).

        K.       The Foreign Representatives are entitled to all relief provided under 11 U.S.C. §

1520.

        L.       The Foreign Representatives are further entitled to the relief expressly set forth in

11 U.S.C. § 1521.

        M.       The relief granted by this Order is necessary and appropriate, in the interests of

public and international comity, consistent with the public policy of the United States, warranted

pursuant to 11 U.S.C. § 1521 and will not cause any hardship to the creditors of the Debtor or other

parties that is not outweighed by the benefits of the relief being granted.

        N.       The Court finds that the interests of the creditors, interested entities, the Debtor,

and the Debtor’s estate are sufficiently protected by the rights and obligations under the Federal

Rules of Bankruptcy Procedure and/or Federal Rules of Civil Procedure governing the taking of

discovery.

        Accordingly, it is ORDERED AND ADJUDGED that:

        1.       The Liquidation is granted recognition as a “foreign main proceeding” under 11

U.S.C. § 1517.

        2.       The Liquidation shall be given full force and effect and be binding on and

enforceable in the United States against all persons and entities. Should the Liquidation become

subject to the direct supervision of the Grand Court of the Cayman Islands (the “Cayman Court”),

any orders of the Cayman Court regarding the Liquidation shall be given full force and effect and

be binding in United States against all persons and entities.




                                                   3
               Case 21-12609-AJC         Doc 2     Filed 03/19/21     Page 34 of 36




       3.      The Foreign Representatives are entrusted with the full administration and

realization of all or a part of the Debtor’s bankruptcy estate and assets within the territorial

jurisdiction of the United States.

       4.      The Foreign Representatives shall have the authority to act independently to carry

out any of the duties and powers granted by this Order.

       5.      The provisions of 11 U.S.C. § 1520 apply to this proceeding.

       6.      All persons and entities are stayed from commencing or continuing any action or

proceeding concerning the assets, rights, obligations or liabilities, of the Debtor or the Debtor’s

bankruptcy estate, located in the United States.

       7.      All persons and entities are stayed from executing against the assets of the Debtor

or the Debtor’s bankruptcy estate located in the United States.

       8.      All persons and entities are prohibited from transferring, encumbering or otherwise

disposing of, or exercising control over any assets of the Debtor or the Debtor’s bankruptcy estate,

located in the United States.

       9.      All persons and entities provided notice of this Order who are in possession,

custody or control of property, or the proceeds thereof, of the Debtor or the Debtor’s bankruptcy

estate, located within the territorial jurisdiction of the United States, shall immediately advise the

Foreign Representatives by written notice sent to the following addresses:

Attn: Kenneth Krys & Neil Dempsey
Governors Square, Building 3, Ground Floor
23 Lime Tree Bay Avenue. PO Box 31237 ·
Grand Cayman · KY1-1205
Cayman Islands

With a copy to:




                                                   4
               Case 21-12609-AJC         Doc 2     Filed 03/19/21      Page 35 of 36




Attn: Gregory S. Grossman
Juan J. Mendoza
Sequor Law, P.A.
1111 Brickell Avenue, Suite 1250
Miami, Florida 33131

which written notice shall set forth: (i) the nature of such property or proceeds; (ii) when and

how such property or proceeds came into the custody, possession or control of such person or

entity; and (iii) the full identity and contact information for such person or entity. The Foreign

Representatives shall file with the Court a Certificate of Service listing all persons or entities

whom he has provided notice of this Order.

       10.     Other than a counterclaim to a suit brought by the JLs, no person or entity may

commence suit against the JLs in any court, including this Court, in the United States without first

obtaining leave of this Court.

       11.     The Foreign Representatives are authorized to examine witnesses, take evidence or

seek the delivery of information concerning the assets, affairs, rights, obligations or liabilities of

the Debtor or the Debtor’s bankruptcy estate pursuant to §1521(a)(4), the Federal Rules of

Bankruptcy Procedure, including without limitation the procedure of Fed. R. Bankr. P. 2004 and

Local Rule 2004-1, without further order of this Court.

       12.     The Foreign Representatives are further authorized to operate and may exercise the

powers of a trustee under, and to the extent provided by 11 U.S.C. §§ 363 and 552.

       13.     Notwithstanding any provision in the Bankruptcy Rules to the contrary, (i) this

Order shall be effective immediately and enforceable upon entry and shall constitute a final order

within the meaning of 28 U.S.C. § 158(a); (ii) the Foreign Representatives are not subject to any

stay in the implementation, enforcement, or realization of the relief granted in this Order; and (iii)

the Foreign Representatives are authorized and empowered, and may in its discretion and without




                                                  5
                 Case 21-12609-AJC        Doc 2     Filed 03/19/21     Page 36 of 36




further delay, take any action and perform any act necessary to implement and effectuate the terms

of this Order.

       14.       No action taken by Foreign Representatives in preparing, disseminating, applying

for, implementing, or otherwise acting in furtherance of the Liquidation or any order entered in or

in respect of this Chapter 15 case (including any adversary proceedings or contested matters) will

be deemed to constitute a waiver of immunity afforded the Foreign Representatives, including

pursuant to 11 U.S.C. §§ 306 and 1510.

       15.       This Court shall retain jurisdiction with respect to the enforcement, amendment or

modification of this Order, any requests for additional relief or any adversary proceeding brought

in and through this Chapter 15 case, and any request by any person or entity for relief from the

provisions of this Order.

       16.       This Court shall retain jurisdiction with respect to the administration, realization,

and distribution of the assets of the Debtor within the territorial jurisdiction of the United States.

                                                 ###

Submitted by:

Gregory S. Grossman
Juan J. Mendoza, Esq.
SEQUOR LAW, P.A.
1001 Brickell Bay Drive, 9th Floor
Miami, Florida 33131
Telephone: 305-372-8282
Facsimile: 305-372-8202
E-Mail: ggrosmann@sequorlaw.com
jmendoza@sequorlaw.com

(Juan J. Mendoza shall serve a copy of this Order on all interested parties entitled to service and
file a certificate of service thereafter)




                                                   6
